DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application has provisional (PRO) of 62961539 filed 01/15/2020.
	However, the mouthfeel experience enhancers of claims 5-9 are not present in the provisional application. In addition, the subject matters of claims 16-20 are also not present in the provisional application. Thus, claims 5-9 and 16-20 will not receive priority filing date benefit of the provisional application.
	As a result, claims 1-4 and 10-15 are afforded the effective filing date of 01/15/2020; and claims 5-9 and 16-20 are afforded the effective filing date of 01/15/2021.
	
Status of the Claims
	Claims 1-20 are pending in this instant application, and examined herein on the merits for patentability.

Claim Objections
	Claim 2 is objected to because of the following informalities: it is suggested that when an acronym (i.e., “THC”) is recited for the first time in the claim, the acronym is followed by its full description (chemical name) (i.e., “tetrahydrocannabinol (THC)”), or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al (25 February 2016; US 2016/0051510 A1).
Regarding claims 1-2 and 5-6, Allen teaches an oral film comprising cannabinoids such as terahydrocannabidiol (THC) and cannabidiol (CBD), emulsifiers such as glycerin and flavoring agents such as mint flavor ([0023]-[0026], [0040], [0047]-[0048], [0064], [0065], [0068], [0070], [0139], [0179], [0183], [0211]-[0212], [0240]-[0243], [0275]-[0276], [0364]-[0383]; Examples 3 and 5; claim 12). It is noted that glycerin and mint flavor meet the claimed “at least one mouthfeel experience enhancer” of claim 1 and the “warming agent” and “cooling agent” of claims 5 and 6, respectively.
Regarding claim 11, Allen teaches the oral film is configured and formulated for immediate release or sustained release of the cannabinoids ([0275]-[0281]; claims 21-22).

As a result, the aforementioned teachings of Allen are anticipatory to claims 1-2, 5-6, and 11-12 of the instant invention.

Claim(s) 1-2, 5, 8-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crowley (31 December 2015; US 2015/0374770 A1).
Regarding claims 1 and 2, Crowley teaches an oral formulation in the form of a troche or lozenge comprising tetrahydrocannabinol and/or cannabidiol, gum acacia (gum Arabic), stevia extract powder, citric acid, peppermint oil, menthol and cream de mint (Abstract; [0007], [0011], [0014], [0017], [0022]; claims 1-6). It is noted that gum acacia (gum Arabic), citric acid, peppermint oil, menthol and cream de mint meet the claimed “at least one mouthfeel experience enhancer.”
Regarding claim 5, as discussed above, Crowley teaches the troche or lozenge contains citric acid, peppermint oil and menthol, thereby meeting the claimed “tingling agent,” “cooling agent,” and “puckering agent.”
Regarding claims 8 and 9, as discussed above, Crowley teaches the troche or lozenge contains citric acid, peppermint oil and menthol.
Regarding claim 10, Crowley teaches the oral formulation further contains essential oils ([0018]-[0021]).
Regarding claim 12, as discussed above, Crowley teaches the oral formulation as a lozenge ([0002], [0007], [0013], [0017], [0018] and [0025]).
 of the instant invention.

Claim(s) 1, 2, 5, 8-9, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghalili (WO 2020/051055 A2; filing date: 29 August 2019).
Regarding claims 1-2 and 5, Ghalili teaches an oral formulation in the form of a lozenge comprising cannabinoids such as tetrahydrocannabinol and/or cannabidiol, menthol and citric acid (Abstract; [0021]-[0024], [0028]-[0034], [0063], [0066], [0067], [0069], [0070]; claims 1-13). It is noted that menthol and citric acid meet the claimed “at least one mouthfeel experience enhancer.”
Regarding claims 8-9, as discussed above, Ghalili teaches the oral formulation contains menthol and citric acid.
Regarding claim 12, as discussed above, Ghalili teaches the oral formulation as a lozenge (Abstract; claims 1-13).
As a result, the aforementioned teachings of Ghalili are anticipatory to claims 1, 2, 5, 8-9, and 12 of the instant invention.

Claim(s) 1-3, 5, 8, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bruun et al (US 2020/0276116 A1; filing date: 1 March 2019).
Regarding claims 1-2 and 5, Bruun teaches an oral formulation in the form of a tablet comprising menthol, eucalyptus and one or more cannabinoids such as cannabichromene (CBC), cannabidiol (CBD), cannabidiolic acid (CBDA), cannabigerol (CBG), tetrahydrocannabivarin (THCV) and tetrahydrocannabinol (THC) ([0010]-[0011], 
Regarding claim 3, Bruun teaches the one or more cannabinoid is a cannabinoid complexed with cyclodextrin ([0157], Examples 10 and 22; claim 118).
Regarding claim 8, as discussed above, Bruun teaches the oral formulation contains menthol and eucalyptus.
Regarding claim 11, Bruun teaches the oral formulation is configuration and formulated to provide rapid release or sustained release of cannabinoid ([0019], [0022], [0212] and [0413]).
Regarding claim 12, as discussed above, Bruun teaches the oral formulation is in the form of a tablet (Abstract; [0010]-[0011]; claim 94).
As a result, the aforementioned teachings of Bruun are anticipatory to claims 1-3, 5, 8, and 11-12 of the instant invention.

Claim(s) 1, 2, 5-6, 8-9, 12 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinai et al (15 February 2018; US 2018/0042845 A1).
Regarding claims 1-2, 12 and 18, Sinai teaches cannabis based emulsion formulation comprising peppermint oil, citric acid, glycerol (glycerine) and cannabinoids such as cannabidiol and tetrahydrocannabinol, wherein the cannabis based emulsion formulation is formulated in a dosage form such as an oral solution (Abstract; [0009], [0014], [0016], [0020], [0022]-[0026], [0031], [0048]-[0049], [0088]-[0089], [0092], [0120]-[0123], [0244], [0329], [0334]-[0335], [0343]; claims 1, 8-9, 14 and 17). It is noted 
Regarding claims 5-6 and 8-9, as discussed above, the cannabis based emulsion formulation contains peppermint oil, glycerol and citric acid.
As a result, the aforementioned teachings of Sinai are anticipatory to claims 1-2, 5-6, 8-9, 12 and 18 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (31 December 2015; US 2015/0374770 A1), and further in view of Anastassov et al (4 August 2016; US 2016/0220593 A1).
The oral formulation of claims 1-2, 5, 8-10, and 12 is discussed above, said discussion being incorporated herein in its entirety.
However, Crowley does not teach the cannabinoid complex of claims 3 and 4.
Regarding claims 3 and 4, Anastassov teaches an oral formulation comprising a sugar alcohol and cannabinoid complex such as a cannabinoid complex with isomalt (Abstract; [0018], [0029]-[0039]; Examples 1-3; claims 1-5, 11 and 15-20). Anastassov teaches the cannabinoid complex is in solid form and used in pharmaceutical formulations wherein solid forms are desirable (Abstract; [0018]). Anastassov teaches the cannabinoid complex enhances release of active cannabinoids in oral consumption (Abstract). Anastassov teaches the oral formulation is in the form of a lozenge ([0017], [0049], [0052]; claims 5 and 11).
It would have been obvious one of ordinary skill in the art to incorporate cannabinoid complexed with isomalt as the cannabinoid in the oral formulation of Crowley, and produce the claimed invention. One of ordinary skill in the art would have 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-2, 5-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (31 December 2015; US 2015/0374770 A1), and further in view of Anastasiou et al (22 August 2013; US 2013/0216649 A1).
The oral formulation of claims 1-2, 5, 8-10, and 12 is discussed above, said discussion being incorporated herein in its entirety.
However, Crowley does not teach the warming agent and tingling agent of claims 6 and 7, respectively.

It would have been obvious to one of ordinary skill in the art to include a tingling agent such as spilanthol and/or warming agents such as vanillyl butyl ether, vanillyl ethyl ether, and zingerone (ginger) in the oral formulation of Crowley, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Anastasiou provided the guidance for including a tingling agent such as spilanthol and/or warming agents such as vanillyl butyl ether, vanillyl ethyl ether, and zingerone (ginger) in an oral formulation so as to increase tingling or add a warm sensation in the oral cavity, thereby enhancing the perception of flavors, sweeteners and other organoleptic components of the oral formulation (Anastasiou: [0041] and [0134]). Thus, an ordinary artisan seeking to formulate an oral product that provides a tingling or warming sensation in the oral cavity as well as, enhance the perceptions of flavors and sweeteners would have looked to including a tingling agent such as spilanthol and/or warming agents such as vanillyl butyl ether, vanillyl ethyl ether, and zingerone (ginger) in the oral formulation of Crowley, and achieve Applicant’s claimed invention with reasonable expectation of success.
prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-2, 5, 8-12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (31 December 2015; US 2015/0374770 A1), and further in view of Bruun et al (US 2020/0276116 A1; filing date: 1 March 2019).
The oral formulation of claims 1-2, 5, 8-10, and 12 is discussed above, said discussion being incorporated herein in its entirety.
However, Crowley does not teach the release of claim 11; and the dissolvable lozenge formulation of claims 14-17.
Regarding claim 11, Bruun teaches an oral formulation in the form of a tablet comprising menthol, eucalyptus and one or more cannabinoids such as cannabichromene (CBC), cannabidiol (CBD), cannabidiolic acid (CBDA), cannabigerol (CBG), tetrahydrocannabivarin (THCV) and tetrahydrocannabinol (THC) ([0010]-[0011], [0145]-[0146], [0148]; Examples 14-21). Bruun teaches the oral formulation is configuration and formulated to provide rapid release or sustained release of cannabinoid ([0019], [0022], [0212] and [0413]).
It would have been obvious to one of ordinary skill in the art to formulate the oral formulation of Crowley to provide rapid release or sustained release of cannabinoid, and produce the claimed invention. One of ordinary skill in the art would have been 
Regarding claims 14-17, Bruun teaches the tablet is a three layers tablet with each layer containing menthol, eucalyptus, and a cannabinoid selected from CBD, THC, CBDA, and combination thereof, and wherein the three layers tablet is configured to provide controlled release of the cannabinoid ([0038]-[0039], [0042]-[0043], [0087], [0174], [0195], [0348]-[0349]; Example 21; claim 97).
It would have been obvious to one of ordinary skill in the art to formulate lozenge of Crowley as a three-layered tablet form with each layer containing menthol, eucalyptus, and a cannabinoid selected from CBD, THC, CBDA, and combination thereof, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Bruun provided the guidance to do so by teaching that oral tablet forms can be made into a three-layered tablet form with each layer containing menthol, eucalyptus, and a cannabinoid selected from CBD, THC, CBDA, and combination thereof, and such multi-layer dosage form provides a controlled delivery system for the cannabinoids in that the release of the cannabinoids can be tailored to deliver an effective content of cannabinoids over time and at the same time avoid adverse effects of cannabinoids (Bruun: [0020]). Thus, an ordinary artisan seeking to formulate a controlled delivery system for cannabinoids that also minimize adverse 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-2, 5, 8-10, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (31 December 2015; US 2015/0374770 A1), and further in view of Ghalili (WO 2020/051055 A2; filing date: 29 August 2019) and Gordon et al (21 May 2015; US 2015/0136160 A1).
The oral formulation of claims 1-2, 5, 8-10, and 12 is discussed above, said discussion being incorporated herein in its entirety.
However, Crowley does not teach the dissolvable lozenge formulation of claim 13.
Regarding claim 13, Ghalili teaches an oral formulation in the form of a lozenge comprising cannabinoids such as tetrahydrocannabinol (THC) and/or cannabidiol (CBD), menthol and citric acid (Abstract; [0021]-[0024], [0028]-[0034], [0063], [0066], [0067], [0069], [0070]; claims 1-13). Ghalili teaches the cannabinoid is a combination of tetrahydrocannabinol and cannabidiol, wherein the THC is present in the formulation at 
Gordon teaches an oral stimulatory product in the form of a lozenge comprising an oral stimulants including Szechuan pepper, and such oral stimulant provides the oral product with the desired oral sensation tingling, pepperiness and numbing (Abstract; [0013]-[0015] and [0017]).
It would have been obvious to one of ordinary skill in the in the art to optimize the ratio of THC and CBD, as well as, the total content of cannabinoids in the oral formulation of Crowley, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ghalili provides the guidance for optimizing the amounts of THC and CBD, as well as, as the total content of cannabinoids in the lozenge formulation of Crowley by teaching that the THC is present in the formulation at a concentration of less than 0.3 wt%, and CBD is present in the formulation at a concentration of about 0.5% wt% to about 2 wt%, and wherein the total amount of cannabinoid in the formulation is from about 2 mg to about 30 mg. It is noted that the teaching of THC is present in the formulation at a concentration of less than 0.3 wt%, and CBD is present in the formulation at a concentration of about 0.5% wt% to about 2 wt% overlaps the claimed ratio parameter of 1:50 and 50:1 of THC to CBD. Furthermore, the total amount of cannabinoid in the formulation is from about 2 mg to about 30 mg as taught by Ghalili also overlaps the claimed total cannabinoid content between 1 mg and 10 mg. Thus, it is noted that the courts have stated where the 
It would have been obvious to one of ordinary skill in the art to include Szechuan pepper in the oral formulation of Crowley, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Gordon provide the guidance to do so by teaching that an oral stimulant such as Szechuan pepper can be added to a lozenge product so as to provide a resultant product that provides a desired tingling, pepperiness and numbing sensation to the oral cavity. Thus, an ordinary artisan seeking to formulate a lozenge product that provides the desired tingling, pepperiness and numbing sensation to the oral cavity would have looked to including Szechuan pepper in the oral formulation in the form a lozenge of Crowley, and achieve Applicant’s claimed invention with reasonable expectation of success.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of .

Claims 1-2, 5, 8-10, 12, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (31 December 2015; US 2015/0374770 A1), and further in view of Tran (20 September 2012; WO 2012/125142 A1) and Anastassov et al (4 August 2016; US 2016/0220593 A1).
The oral formulation of claims 1-2, 5, 8-10, and 12 is discussed above, said discussion being incorporated herein in its entirety.
However, Crowley does not teach the water soluble cannabinoid powder comprising at least one cannabinoid oil, at least one sugar or sugar alcohol, at least one hydrocolloid and an emulsifier of claims 19 and 20.
Regarding claims 19 and 20, Tran teaches a spray dried powder containing an active ingredient, a polyol such as isomalt, gum Arabic (gum acacia), and an emulsifier such as quillaja extract ([002], [008], [0012], [0014], [0016], [0018], [0050]-[0051]; claims 7-8, 11, 13, 15 and 17). Tran teaches the spray dried powder is sugar free/non-cariogenic, oxidation resistance and storage stable (Abstract; [002], [0095] and [0099]-[00100]). 
It would have been obvious to one of ordinary skill in the art to utilize the cannabinoid in the form of a water soluble cannabinoid powder instead of a cannabinoid oil form, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Tran indicated that powder form containing active ingredient, a polyol such as isomalt, gum Arabic (gum acacia), and an emulsifier such 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613